Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lindenbaum on 7/27/2022.

The application has been amended as follows: 
In claim 30, line 26, please delete [and];
In claim 30, line 29, at the end of the line, after ‘rail’ and before the period, please insert --; wherein the left chassis stile, the right chassis stile, the top chassis rail and the bottom chassis rail are formed from a polymeric material, and wherein the left and right second side stile grooves are each defined by opposing walls having smooth surfaces, and the top and bottom second side rail grooves are each defined by opposing walls having smooth surfaces, and each of the top and bottom first side longitudinal  rail grooves are defined by opposing walls having a smooth surface --;
Please cancel claims 31 and 32;
In claim 34, line 11, at the end of the line, please delete [and];
In claim 34, line 16, after ‘respectively’ and before the period, please insert --; wherein the first longitudinal stile engagement member, and a second longitudinal stile engagement member of the first side surface of the left and right chassis stiles is a first longitudinal stile groove and a second longitudinal stile groove respectively, and wherein the first longitudinal stile cover engagement member and a second longitudinal stile cover engagement member of the first side left and right stile covers is a first longitudinal ridge and a second longitudinal ridge respectively; and wherein each of the left chassis stile and the right chassis stile are extruded and have a hollow interior defined by four walls, a first pair of walls being spaced apart and generally parallel to one another and a second pair of walls being spaced apart from one another and generally perpendicular to the first pair of walls --;
Please cancel claims 35 and 40;
In claim 38, line 1, please delete [35] and insert – 34 --;
In claim 41, line 1, please delete [40] and insert – 34 --;
In claim 42, line 1, please delete [40] and insert – 34 --;
In claim 45, line 1, please delete [35] and insert – 34 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance set forth in the parent application still apply and will not be repeated to avoid redundancy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633